NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LEO DAVIS,                                 No.    19-16070

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01084-SMB-
                                                CDB
 v.

PAUL PENZONE, Jail Commander, et al.,           MEMORANDUM*

                Defendants-Appellees,

and

MICHAEL, et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Arizona state pretrial detainee John Leo Davis appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process and free speech violations. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Davis’s Fourteenth Amendment due

process claims arising from his conditions of confinement and a disciplinary

proceeding because Davis failed to allege facts sufficient to state any plausible

claims. See Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998) (setting forth

elements of Fourteenth Amendment conditions of confinement claim by pretrial

detainee); Mitchell v. Dupnik, 75 F.3d 517, 524 (9th Cir. 1996) (pretrial detainees

may be subjected to punishment for violations of prison rules or policies as long as

they are provided a due process hearing); see also Bell v. Wolfish, 441 U.S. 520,

535-37 (1979) (explaining that some losses of freedom of movement and choice

are inherent discomforts of confinement, and not every disability imposed during

pretrial detention “amounts to ‘punishment’ in the constitutional sense”); Wolff v.

McDonnell, 418 U.S. 539, 566 (1974) (prison officials may refuse to call witnesses

based on “irrelevance, lack of necessity, or the hazards presented in individual

cases”).

      The district court properly dismissed Davis’s First Amendment free speech

claim arising from his loss of telephone privileges because Davis failed to allege


                                          2                                    19-16070
facts sufficient to state a plausible claim. See Valdez v. Rosenbaum, 302 F.3d

1039, 1049 (9th Cir. 2002) (explaining that restriction on telephone access did not

violate pretrial detainee’s free speech rights where it was rationally related to a

legitimate governmental interest); see also Bell, 441 U.S. at 546 (“[M]aintaining

institutional security and preserving internal order and discipline are essential goals

that may require limitation or retraction of the retained constitutional rights of both

convicted prisoners and pretrial detainees.”).

      We reject as meritless Davis’s contentions that he was held to a higher

standard as a pro se plaintiff, and that the district court improperly dismissed his

claims because they were based on de minimis injuries.

      We do not consider allegations raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           3                                    19-16070